Order filed August 2, 2012









[pic]

                                   In The

                         Fourteenth Court of Appeals

                                ____________

                             NO. 14-12-00364-CV
                                ____________

                    Atrum Medical Center, L.P., Appellant

                                     v.

                  Lange Mechanical Services, L.P., Appellee


                 On Appeal from the County Court at Law No 2
                           Fort Bend County, Texas
                     Trial Court Cause No. 11-CCV-045978



                                  O R D E R

      Appellant=s brief was due  June  4,  2012.  No  brief  or  motion  for
extension of time has been filed.

      Unless appellant files its brief, and a motion  reasonably  explaining
why the brief was late, with the clerk of this court  on  or  before  August
17, 2012, the court will dismiss the appeal for  want  of  prosecution.  See
Tex. R. App. P. 42.3(b).




                                  PER CURIAM